 
AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT
 
THIS AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT (this “Amendment”), dated as of
July 29, 2010 is made between CYALUME TECHNOLOGIES HOLDINGS, INC., a Delaware
corporation (the “Company”), and SELWAY CAPITAL, LLC, a  Delaware limited
liability company (the “Manager”).
 
RECITALS
 
WHEREAS, Company and Manager are parties to a Management Agreement dated as of
October 1, 2009 (as amended, restated, supplemented or modified from to time,
the “Management Agreement”); and
 
WHEREAS, Company and Manager have agreed to amend the Management Agreement on
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.           Defined Terms.  Capitalized terms used in this Amendment which are
defined in the Management Agreement shall have the same meanings as defined
therein, unless otherwise defined herein.
 
2.           Amendments to Management Agreement.
 
(a)           Section 3(a) of the Management Agreement is hereby amended in its
entirety to provide as follows:
 
“(a)         As compensation for its services in acting as Manager hereunder,
the Company shall pay to the Manager a monthly management fee in the amount of
$11,666.67 (the “Management Fee”), payable in arrears on the 15th day of each
month.  If the Company is not able to pay the Management Fee for a month or
months, the Manager may elect to not terminate the agreement and to continue
providing the services as long as the Company accrues the unpaid Management Fee
as a liability to the Manager.”
 
(b)           Section 3 of the Management Agreement is hereby amended by adding
the following clause (e) thereto:
 
“(e)         The Company will issue 45,000 shares of the Company’s common stock
to the Manager, and the Manager shall accept such shares of the Company’s common
stock, in full satisfaction of all of the accrued and unpaid liabilities
(including all Management Fees) owed by the Company to the Manager pursuant to
this Agreement through and including July 29, 2010.”
 
3.           No Other Changes.  Except as expressly amended by this Amendment,
all of the terms and conditions of the Management Agreement shall remain in full
force and effect.

 

--------------------------------------------------------------------------------

 
 
4.           References.  All references in the Management Agreement to “this
Agreement” shall be deemed to refer to the Management Agreement as amended
hereby.
 
5.           Governing Law.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.
 
6.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
7.           Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.  Any signature delivered by a party via telecopier or
portable document format shall be deemed to be an original signature hereto.

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


COMPANY:
 
CYALUME TECHNOLOGIES
HOLDINGS, INC.
 
By: 
/s/ Derek Dunaway
Name: Derek Dunaway
Title:   Chief Executive Officer
 
MANAGER:
 
SELWAY CAPITAL, LLC
 
By: 
/s/ Yaron Eitan
Name: Yaron Eitan
Title:



SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
MANAGEMENT AGREEMENT

 

--------------------------------------------------------------------------------

 